TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00223-CV


The Stromback Living Trust and Gustav M. Stromback and Viva M. Stromback,
Individually and as trustees for the Stromback Living Trust, Appellants

v.

Palo Petroleum, Inc. and Indigo Company, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GN-06-004116, HONORABLE GUS J. STRAUSS JR., JUDGE PRESIDING


O R D E R
PER CURIAM
		On August 19, 2008, appellants Gustav M. Stromback and Viva M. Stromback filed
a notice of bankruptcy.  The filing of a bankruptcy petition triggers an automatic stay of all appellate
proceedings.  See 11 U.S.C. § 362(a) (2004); Tex. R. App. P. 8.2.
		On August 20, 2008, the bankruptcy court issued an order lifting the automatic stay. 
On August 22, 2008, pursuant to that order, appellees Palo Petroleum, Inc. and Indigo Company filed
a motion to reinstate the appeal.  See Tex. R. App. P. 8.3.  We grant the motion, and reinstate this
appeal on the docket of this Court.
		In light of this reinstatement, appellants are directed to file their appellant's brief with
this Court within 30 days of this order.  Failure to do so will result in the dismissal of this appeal for
want of prosecution. See Tex. R. App. P. 38.8(a). All subsequent filings shall follow the timing
requirements set forth in the rules of appellate procedure.  See Tex. R. App. P. 38.6.
		It is ordered September 4, 2008.


Before Chief Justice Law, Justices Puryear and Pemberton